Exhibit 21 List of Subsidiaries of SMSA Palestine Acquisition Corp. 1. Sino Oriental Agriculture Group Limited, our direct, wholly-owned subsidiary, a BVI corporation; 2. Misaky Industrial Limited, our indirect, wholly-owned subsidiary, a Hong Kong corporation; 3. Fujian Yada Group Co., Ltd, our indirect, wholly-owned subsidiary, a Chinese corporation; 4. Fujian Yaxin Food Co., Ltd, our indirect, wholly-owned subsidiary, a Chinese corporation; 5. Fujian Shengda Import & Export Trading Co., Ltd, our indirect, wholly-owned subsidiary, a Chinese corporation; 6. Fujian Xinda Food Co., Ltd, our indirect, wholly-owned subsidiary, a Chinese corporation;
